DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-12, filed May 20, 2021, with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dunias et al. (see below).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations (See Claims 15 and 16) in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunias et al. (USPGPUB 2013/0131554—hereinafter “Dunias”).
As to Claim 1, Dunias teaches a wearable device for measuring one or more joint angles of a body of a user (See Fig. 4 and Abstract) comprising: 
a flexible, elastic substrate, the substrate attachable to the body (Fig. 4 at 55 and Figs. 9-10 at 94 and Pg. 3, ¶ 36 and 43); 
a plurality of stretchable conductive loops attached to the substrate (Fig. 4 at 51 and Figs. 9-10 at 96 and Pg. 3, ¶ 35), each of the plurality of conductive loops positioned over a joint when the substrate is worn on the body (See Figs. 2 at 9 and Figs. 9-10), each of the plurality of conductive loops comprising a pattern of conductive material configured to stretch and increase inductance when the joint flexes and contract and decrease inductance when the joint extends (See Figs. 9-10 and Abstract, Pg. 3, ¶ 34, Pg. 5, ¶ 65 and Pg. 6, ¶ 72); 
an inductance measurement circuit attached to the plurality of conductive loops by conductive wires within or upon the substrate (Fig. 4 at 58 and Fig. 6 at 47), the (Pg. 3,¶ 42 and Pg. 4, ¶’s 45 and 51); 
a processor attached to the inductance measuring circuit (Fig. 6 at 45), the processor configured to receive inductance values from the inductance measuring circuit and compute a plurality of joint angles based on the inductance values (Pg. 3, ¶ 35, Pg. 4, ¶ 45 and Pg. 5, ¶ 53).
Dunias teaches one inductance measurement circuit (Fig. 4 at 58 and Fig. 6 at 47) and a plurality of loops (Pg. 3, ¶ 35). Dunias fails to teach a plurality of inductance measurement circuits.  The Examiner cites St. Regis Paper Co. V. Bemis Co., Inc., 193 USPQ 8, 11 (7TH Cir. 1977) to teach that it is well known to duplicate parts to obtain a multiplied effect.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide multiple inductance measurement circuits for multiple conductive loops (i.e. a separate conductive loop and measurement circuit for each knee), as supported by the case law above, in the wearable device taught by Dunias, in order to simultaneously measure the inductance of multiple conductive loops.
As to Claim 2, Dunias teaches that said stretchable conductive loops comprise zigzag patterns, wherein the zigzag patterns accommodate movement of the conductive loops relative to movement of the joint (See Fig. 5 at 20 and Pg. 6, ¶ 73).
As to Claim 3, Dunias teaches that said conductive loops comprise a plurality of turns (Pg. 3, ¶ 36), such that a circuit is formed from said inductance measuring circuits, through said conductive wires within or upon said substrate, through each loop in turn, (See Figs. 4 and 6 and Pg. 6, ¶ 73).
As to Claim 4, Dunias teaches that said conductive loops are positioned adjacent to the axis of flexion of the corresponding joint, when the substrate is worn on the body (See Figs. 9-10).
As to Claim 5, Dunias teaches that the wearable device is attached to the body (See Figs. 9-10 and Pg. 3, ¶’s 39 and 42-43 and Pg. 5, ¶ 65).
As to Claim 6, Dunias teaches that the plurality of conductive loops are positioned over a plurality of joints, when the substrate is worn on the body (See Figs. 9-10 and note the case law rejection in claim 1 (i.e. two knees)).
As to Claim 11, Dunias teaches that the wearable device comprises tubular structures configured to allow attachment to the body by allowing body parts to pass through the tubular structures (See Figs. 9-10 and Pg. 3, ¶’s 39 and 42-43 and Pg. 5, ¶ 65).
As to Claim 12, Dunias teaches that the flexible, elastic substrate is a silicone or polyurethane elastomer or a woven elastic textile (Pg. 3, ¶’s 36 and 39 and Pg. 5, ¶ 65).
As to Claim 13, Dunias teaches that said processor is attached to a wireless transmitted (Fig. 4 at 57 and Fig. 6 at 42) configured to transmit information from said processor to a computer (Fig. 6 at 45).
As to Claim 15, Dunias teaches that each of the inductance measurement circuits comprises a means to generate an oscillatory current passing through said (Pg. 4, ¶ 49).
As to Claim 16, Dunias fails to teach that said means to generate oscillatory current and measure the frequency of said oscillatory currents are embodied by digital logic gates.  Examiner takes Official Notice that digital logic gates are well known in the art. At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate digital logic gates, in the wearable device taught by Dunias, in order to make logical decisions based on the combination of digital signals presented on its inputs.
As to Claim 17, Dunias fails to teach that said digital logic gates are embodied within a field programmable gate array (FPGA). Examiner takes Official Notice that FPGA’s are well-known in the art. At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the digital logic gates taught by Dunias, into an FPGA, in order to allow programming at a software level at any time.
Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunias in view of McMillen et al. (USPGPUB 2017/0303853—hereinafter “McMillen”).
As to Claim 7, Dunias teaches comprising at least two extensible conductive loops positioned opposite the primary direction of joint flexion and configured to measure abduction and flexion (Pg. 3, ¶ 35). Dunias, however, fails to teach that the joints are the metacarpal phalangeal joints of the digits.  Examiner cites McMillen to teach a plurality of conductive sensors (Fig. 3 at S1-S19) placed at the metacarpal (Abstract).  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to use the teachings of McMillen, that is to place sensors near the metacarpal phalangeal joints of the digits, in the wearable device taught by Dunias, in order to detect forces associated with actions of a hand that may be used to control a wide variety of processes and devices (McMillen, Abstract).
As to Claim 10, Dunias fails to teach a device attached to the wearable device at the wrist, the device comprising a plurality of optical or magnetic transmitters or receivers, the device configured to interoperate with a body tracking system. Examiner cites McMillen to teach a device attached to the wearable device at the wrist (Fig. 12 at 1206), the device comprising a plurality of optical or magnetic transmitters or receivers, the device configured to interoperate with a body tracking system (McMillen, Pg. 7, ¶ 63). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the device, as taught by McMillen, in the wearable device taught by Dunias, in order to determine the position of a hand in space and to detect forces associated with actions of a hand that may be used to control a wide variety of processes and devices (McMillen, Abstract and Pg. 7, ¶ 63).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunias in view of Adams et al. (U.S. Patent 9,104,271—hereinafter “Adams”).
As to Claim 8, Dunias, fails to teach a plurality of permanent magnets in proximity to the plurality of conductive loops; current driving circuitry attached to the conductive loops and configured to generate a current in the conductive loops and (Col. 19, lines 34-40); current driving circuitry attached to the conductive loops and configured to generate a current in the conductive loops and generate a force on the magnets. (Col. 19, lines 34-40).  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate permanent magnets, as taught by Adams, in the wearable device taught by Dunias, in order to generate tactile feedback (Adams, Col. 19, lines 34-40).

Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunias in view of Fujita et al. (USPGPUB 2009/0256558—hereinafter “Fujita”)
As to Claim 9, Dunias teaches that the inductance measurement circuits comprise a capacitor and frequency counter and generates an oscillatory signal (Pg. 4, ¶ 49). Dunias, however, fails to teach that each of the inductance measurement circuits also comprises an amplifier and feedback circuit, the amplifier and feedback circuit connected to the corresponding conductive loop and capacitor and configured to generate an oscillatory signal.  Examiner cites Fujita to teach an inductance measurement circuitry that includes a capacitor (Fig. 9a at 35), amplifier (38), feedback circuit (39) and frequency counter (40), the amplifier (38) and feedback circuit (39) connected to the corresponding conductive loop (36) and capacitor (37) and configured to generate an oscillatory signal (Pgs. 11-12, ¶ 121-127). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate an inductance measurement circuitry as taught by Fujita, in the (Fujita, Pg. 12, ¶ 126).
As to Claim 14, Dunias, as modified by Fujita, fails to teach that the amplifier, feedback circuit, and frequency counter are embodied in a field programmable gate array (FPGA).  Examiner takes Official Notice that FPGA’s are well-known in the art. At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the components taught by Dunias, as modified by Fujita, into an FPGA, in order to replace the many circuits into one IC and allow programming at a software level at any time.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762.  The examiner can normally be reached on Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/RODNEY AMADIZ/Primary Examiner, Art Unit 2694                                                                                                                                                                                                        07/23/2021